Citation Nr: 1021822	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right elbow 
condition, claimed as a right torn bicep tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In an April 2006 rating decision, the RO granted the Veteran 
service connection for sesamoiditis, left foot (claimed as 
bilateral foot hallux rigidus and bicortical sesamoid).  
Accordingly, this issue is no longer on appeal before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran was afforded a VA examination in January 2006, 
but the examiner did not have access to the claims folder, 
and did not provide a medical opinion.  Another examination 
was scheduled for September 2006, but it was cancelled for 
reasons that are not apparent in the claims folder.

Service treatment records show that the Veteran was treated 
in November 1996 for a fall on his right elbow, with 
resulting edema, limited range of motion and periodic 
parathesias.  He was seen in the emergency room with a 
diagnosis of probable biceps tendon rupture and treated with 
ice, rest, elevation, a sling and Motrin.  The injury 
resolved and no other complaints or treatment related to the 
right elbow were noted.  At the time of his separation 
physical, the Veteran did not report any problems with his 
right elbow and the clinical evaluation of his upper 
extremities was normal.  

However, the Veteran reports that he has had persistent 
problems with his right elbow since the initial injury in 
service, especially after exertional activity, throwing a 
football and playing with his son.  See January 2006 VA 
examination report.  He also states that after his discharge, 
he self-treated himself with over-the-counter medications and 
prescriptions that he was taking for other joint 
disabilities, including Motrin, which he was taking for his 
back disabilities.  He also reports that after discharge, he 
worked in and around medical facilities and personnel and was 
able to get treatment for the pain and swelling in his right 
elbow without officially seeing a doctor.  See June 2006 VA 
Form 9 and April 2007 statement in support of claim.

The post-service medical evidence of record shows that the 
Veteran has been diagnosed with a right elbow disability.  On 
VA examination in May 2005, the Veteran reported an initial 
injury to his right elbow in service in 1996 and complained 
of pain with over activity and an occasional audible popping 
and catching sensation, with acute pain.  The examiner 
diagnosed probable loose body, right elbow and did not give 
an opinion on the etiology of the Veteran's symptoms.  A 
January 2006 VA examiner was unable to give a diagnosis for 
the Veteran's complaints of deep anterior and medial pain in 
his right elbow and suggested that the Veteran have an MRI to 
help diagnose his condition.  A subsequent June 2006 MRI 
revealed evidence of mild degenerative joint disease of the 
right elbow, but there was no opinion rendered as to whether 
the diagnosed degenerative joint disease is related to the 
Veteran's military service.  Consequently, the RO scheduled 
the Veteran for VA examinations in September and December 
2006, which he failed to appear for.  

The Veteran later submitted treatment records dated in April 
2007 from A.G.P., MD, which show that he reported an initial 
injury to his right elbow and right arm while playing 
football in service in 1994, and subsequent right elbow pain 
and swelling.  He was diagnosed at that time with right elbow 
pain and swelling and lateral epicondylitis of the right 
elbow (based on MRI results), but the doctor did not give an 
opinion on the etiology of the diagnosed right elbow 
conditions.

An examination and opinion are needed to determine whether 
any of the Veteran's currently demonstrated right elbow 
conditions were incurred as a result of an injury during 
active military duty.  38 USCA sec 5103A(d) (West 2002).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given an 
examination to determine the nature and 
etiology of all currently present right 
elbow disabilities.  With respect to any 
right elbow disabilities found to be 
present, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
disability originated while the Veteran 
was serving on active duty or is otherwise 
etiologically related to service.  

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that his reports must be 
considered in formulating the opinion.

3.  If the benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case.  Then return the case to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


